Exhibit 10.119

 

EXECUTION COPY

 

 

 

 

FIRST INVESTORS AUTO OWNER TRUST 2005-A,
as Issuer,

 

 

FIRST INVESTORS FINANCIAL SERVICES, INC.,
as Administrator,

 

 

and

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Indenture Trustee

 

 

ADMINISTRATION AGREEMENT
Dated as of May 5, 2005

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section 1.

Definitions

 

Section 2.

Duties of the Administrator

 

Section 3.

Records

 

Section 4.

Compensation

 

Section 5.

Additional Information To Be Furnished to the Issuer

 

Section 6.

Independence of the Administrator

 

Section 7.

No Joint Venture

 

Section 8.

Other Activities of Administrator

 

Section 9.

Term of Agreement; Resignation and Removal of Administrator

 

Section 10.

Action upon Termination, Resignation or Removal

 

Section 11.

Notices

 

Section 12.

Amendments

 

Section 13.

Successors and Assigns

 

Section 14.

GOVERNING LAW

 

Section 15.

Counterparts

 

Section 16.

Severability

 

Section 17.

Not Applicable to First Investors Financial Services, Inc

 

Section 18.

Limitation of Liability of Owner Trustee and Indenture Trustee

 

Section 19.

Third-Party Beneficiary

 

Section 20.

Successor Servicer and Administrator

 

Section 21.

Nonpetition Covenants

 

 

--------------------------------------------------------------------------------


 

ADMINISTRATION AGREEMENT, dated as of May 5, 2005 (as the same may be amended,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), by and among FIRST INVESTORS AUTO OWNER TRUST 2005-A, a Delaware
statutory trust (the “Issuer” or the “Trust”), FIRST INVESTORS FINANCIAL
SERVICES, INC., a Texas corporation, as administrator (in such capacity, the
“Administrator”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, not in its individual capacity but solely as indenture trustee (in
such capacity, the “Indenture Trustee”).

 

WHEREAS, the Issuer is issuing 3.57% Asset-Backed Class A-1 Notes (the “Class
A-1 Notes”) and 4.23% Asset-Backed Class A-2 Notes (the “Class A-2 Notes” and,
together with the Class A-1 Notes, the “Class A Notes”) and the Class B Notes
(the “Class B Notes”, and together with the Class A Notes, the “Notes”) pursuant
to the Indenture, dated as of May 5, 2005 (as amended, supplemented or otherwise
modified and in effect from time to time, the “Indenture”), among the Issuer,
the Indenture Trustee and Wells Fargo Bank, National Association, as custodian
(in such capacity, the “Custodian”);

 

WHEREAS, the Issuer has entered into certain agreements in connection with the
issuance of the Notes and the issuance of certain beneficial interests in the
Issuer, including (i) a Sale and Allocation Agreement, dated as of May 5, 2005
(as amended, supplemented or otherwise modified and in effect from time to time,
the “Sale and Allocation Agreement”), among the Issuer, the Indenture Trustee,
Wells Fargo Bank, National Association, as securities intermediary (in such
capacity, the “Securities Intermediary”), First Investors Auto Funding
Corporation, as depositor (the “Depositor”) and First Investors Servicing
Corporation, as servicer (in such capacity, the “Servicer”), (ii) a Letter of
Representations, dated as of May 4, 2005 (as amended, supplemented or otherwise
modified and in effect from time to time, the “Note Depository Agreement”),
among the Issuer and The Depository Trust Company relating to the Class A Notes,
(iii) the Purchase Agreement, dated April 27, 2005 (as amended, supplemented or
otherwise modified and in effect from time to time, the “Purchase Agreement”)
among the Issuer, First Investors Financial Services, Inc., as seller (in such
capacity, the “Seller”) and Wachovia Capital Markets, LLC, (iv) the Insurance
Agreement, dated as of May 5, 2005 (as amended, supplemented or otherwise
modified and in effect from time to time, the “Insurance Agreement”), by and
among the Seller, the Administrator, the Servicer, Wells Fargo Bank, National
Association, as back-up servicer (in such capacity, the “Back-up Servicer”), the
Issuer, the Depositor, Wells Fargo Delaware Trust Company, as owner trustee (in
such capacity, the “Owner Trustee”), the Indenture Trustee and MBIA Insurance
Corporation, as insurer (the “Insurer”), (v) the Servicing Agreement, dated as
of May 5, 2005 (as amended, supplemented or otherwise modified and in effect
from time to time, the “Servicing Agreement”), by and among the Issuer, the
Indenture Trustee, the Back-up Servicer, the Custodian and the Servicer, (vi)
the Guaranty dated as of May 5, 2005 (as amended, supplemented or otherwise
modified and in effect from time to time, the “Guaranty”), by and among First
Investors Financial Services, Inc., as guarantor (in such capacity, the
“Guarantor”), the Servicer, the Back-up Servicer and the Indenture Trustee and
(vii) the Indenture (collectively with the Sale and Allocation Agreement, the
Trust Agreement, the Purchase Agreement, the Insurance Agreement, the Servicing
Agreement, the Guaranty and the Note Depository Agreement, the “Related
Agreements”);

 

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to the Related Agreements, the Issuer, the Owner Trustee and
the Indenture Trustee are required to perform certain duties in connection with
(i) the Notes and the collateral pledged to secure the Notes pursuant to the
Indenture (the “Collateral”), (ii) the Related Agreements and (iii) the
beneficial interests in the Issuer;

 

WHEREAS, the Issuer, the Owner Trustee and the Indenture Trustee desire to have
the Administrator perform certain of the duties of the Issuer and the Indenture
Trustee referred to in the preceding clause and to provide such additional
services consistent with the terms of this Agreement and the Related Agreements
as the Issuer, the Owner Trustee and the Indenture Trustee may from time to time
request; and

 

WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer and the Indenture
Trustee on the terms set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 


SECTION 1.                                            DEFINITIONS.  ALL
CAPITALIZED TERMS USED BUT NOT DEFINED IN THIS AGREEMENT SHALL HAVE THE
RESPECTIVE MEANINGS SET FORTH IN, OR INCORPORATED INTO, THE INDENTURE.


 


SECTION 2.                                            DUTIES OF THE
ADMINISTRATOR.


 


(A)                                  DUTIES WITH RESPECT TO THE RELATED
AGREEMENTS.


 


(I)                                     THE ADMINISTRATOR SHALL CONSULT WITH THE
OWNER TRUSTEE REGARDING THE DUTIES OF THE ISSUER OR THE OWNER TRUSTEE UNDER THE
RELATED AGREEMENTS.  THE ADMINISTRATOR SHALL MONITOR THE PERFORMANCE OF THE
ISSUER AND SHALL ADVISE THE OWNER TRUSTEE WHEN ACTION IS NECESSARY TO COMPLY
WITH THE ISSUER’S OR THE OWNER TRUSTEE’S DUTIES UNDER THE RELATED AGREEMENTS. 
THE ADMINISTRATOR SHALL PREPARE FOR EXECUTION BY THE ISSUER OR THE OWNER
TRUSTEE, OR SHALL CAUSE THE PREPARATION BY OTHER APPROPRIATE PERSONS OF, ALL
SUCH DOCUMENTS, REPORTS, FILINGS, INSTRUMENTS, CERTIFICATES AND OPINIONS THAT IT
SHALL BE THE DUTY OF THE ISSUER OR THE OWNER TRUSTEE TO PREPARE, FILE OR DELIVER
PURSUANT TO THE RELATED AGREEMENTS.  IN FURTHERANCE OF THE FOREGOING, THE
ADMINISTRATOR SHALL TAKE ALL APPROPRIATE ACTION THAT THE ISSUER, THE INDENTURE
TRUSTEE OR THE OWNER TRUSTEE IS OBLIGATED TO TAKE PURSUANT TO THE INDENTURE,
INCLUDING, WITHOUT LIMITATION, SUCH OF THE FOREGOING AS ARE REQUIRED WITH
RESPECT TO THE FOLLOWING MATTERS UNDER THE INDENTURE (REFERENCES ARE TO SECTIONS
OF THE INDENTURE):


 


(II)                                  THE DUTY TO CAUSE THE NOTE REGISTER TO BE
KEPT AND TO GIVE THE INDENTURE TRUSTEE NOTICE OF ANY APPOINTMENT OF A NEW NOTE
REGISTRAR AND THE LOCATION, OR CHANGE IN LOCATION, OF THE NOTE REGISTER
(SECTION 2.5);


 


(III)                               THE NOTIFICATION TO NOTEHOLDERS OF THE FINAL
PRINCIPAL PAYMENT ON THEIR NOTES (SECTION 2.8(E));

 

--------------------------------------------------------------------------------


 


(IV)                              THE PREPARATION OR OBTAINING OF THE DOCUMENTS
AND INSTRUMENTS REQUIRED FOR AUTHENTICATION OF THE NOTES AND DELIVERY OF THE
SAME TO THE INDENTURE TRUSTEE (SECTION 2.2);


 


(V)                                 THE PREPARATION, OBTAINING OR FILING OF THE
INSTRUMENTS, OPINIONS, CERTIFICATES AND OTHER DOCUMENTS REQUIRED FOR THE RELEASE
OF COLLATERAL (SECTION 2.10);


 


(VI)                              THE MAINTENANCE OF AN OFFICE OR AGENCY IN
MINNEAPOLIS, MINNESOTA WHERE THE NOTES MAY BE SURRENDERED FOR REGISTRATION OF
TRANSFER OR EXCHANGE BY THE INDENTURE TRUSTEE (SECTION 3.2) UNLESS THE PAYING
AGENT IS THE INDENTURE TRUSTEE;


 


(VII)                           THE DUTY TO CAUSE NEWLY APPOINTED PAYING AGENTS,
IF ANY, TO DELIVER TO THE INDENTURE TRUSTEE THE INSTRUMENT SPECIFIED IN THE
INDENTURE REGARDING FUNDS HELD IN TRUST (SECTION 3.3);


 


(VIII)                        THE DIRECTION TO THE PAYING AGENT TO DEPOSIT
MONIES WITH THE INDENTURE TRUSTEE UNLESS THE PAYING AGENT IS THE INDENTURE
TRUSTEE (SECTION 3.3);


 


(IX)                                THE OBTAINING AND PRESERVATION OF THE
ISSUER’S QUALIFICATION TO DO BUSINESS IN EACH JURISDICTION IN WHICH SUCH
QUALIFICATION IS OR SHALL BE NECESSARY TO PROTECT THE VALIDITY AND
ENFORCEABILITY OF THE INDENTURE, THE NOTES, THE COLLATERAL AND EACH OTHER
INSTRUMENT OR AGREEMENT INCLUDED IN THE TRUST ESTATE (SECTION 3.4);


 


(X)                                   THE PREPARATION OF ALL SUPPLEMENTS AND
AMENDMENTS TO THE INDENTURE AND ALL FINANCING STATEMENTS, CONTINUATION
STATEMENTS, INSTRUMENTS OF FURTHER ASSURANCE AND OTHER INSTRUMENTS AND THE
TAKING OF SUCH OTHER ACTION AS IS NECESSARY OR ADVISABLE TO PROTECT THE TRUST
ESTATE (SECTION 3.5);


 


(XI)                                THE DELIVERY OF THE OPINION OF COUNSEL ON
THE CLOSING DATE AND THE ANNUAL DELIVERY OF OPINIONS OF COUNSEL AS TO THE TRUST
ESTATE, AND THE ANNUAL DELIVERY OF THE OFFICER’S CERTIFICATE AND CERTAIN OTHER
STATEMENTS AS TO COMPLIANCE WITH THE INDENTURE (SECTIONS 3.6 AND 3.9);


 


(XII)                             THE IDENTIFICATION TO THE INDENTURE TRUSTEE IN
AN OFFICER’S CERTIFICATE OF A PERSON, IF ANY, WITH WHOM THE ISSUER HAS
CONTRACTED TO PERFORM ITS DUTIES UNDER THE INDENTURE (SECTION 3.7(B));


 


(XIII)                          THE NOTIFICATION OF THE INDENTURE TRUSTEE AND
THE RATING AGENCIES OF AN EVENT OF SERVICING TERMINATION UNDER THE SERVICING
AGREEMENT AND, IF SUCH EVENT OF SERVICING TERMINATION ARISES FROM THE FAILURE OF
THE SERVICER TO PERFORM ANY OF ITS DUTIES OR OBLIGATIONS UNDER THE SERVICING
AGREEMENT WITH RESPECT TO THE CONTRACTS, THE TAKING OF ALL REASONABLE STEPS
AVAILABLE TO REMEDY SUCH FAILURE (SECTION 3.7(D));


 


(XIV)                         THE DUTY TO CAUSE THE SERVICER TO COMPLY WITH THE
SALE AND ALLOCATION AGREEMENT AND THE SERVICING AGREEMENT (SECTION 3.13);


 


(XV)                            THE PREPARATION AND DELIVERY OF WRITTEN NOTICE
TO THE INDENTURE TRUSTEE, THE INSURER AND THE RATING AGENCIES OF EACH EVENT OF
DEFAULT UNDER THE INDENTURE AND EACH

 

--------------------------------------------------------------------------------


 


EVENT OF DEFAULT BY THE SERVICER OR THE SELLER UNDER THE SALE AND ALLOCATION
AGREEMENT (SECTION 3.17);


 


(XVI)                         THE MONITORING OF THE ISSUER’S OBLIGATIONS AS TO
THE SATISFACTION AND DISCHARGE OF THE INDENTURE AND THE PREPARATION OF AN
OFFICER’S CERTIFICATE AND THE OBTAINING OF THE OPINION OF COUNSEL AND THE
INDEPENDENT CERTIFICATE RELATING THERETO (SECTION 4.1);


 


(XVII)                      THE COMPLIANCE WITH ANY WRITTEN DIRECTIVE OF THE
INDENTURE TRUSTEE WITH RESPECT TO THE SALE OF THE TRUST ESTATE AT ONE OR MORE
PUBLIC OR PRIVATE SALES CALLED AND CONDUCTED IN ANY MANNER PERMITTED BY LAW IF
AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING UNDER THE INDENTURE
(SECTION 5.4);


 


(XVIII)                   THE PREPARATION AND DELIVERY OF WRITTEN NOTICE TO THE
NOTEHOLDERS OF THE REMOVAL OF THE INDENTURE TRUSTEE AND THE APPOINTMENT OF A
SUCCESSOR INDENTURE TRUSTEE (SECTION 6.8);


 


(XIX)                           THE PREPARATION OF ANY WRITTEN INSTRUMENTS
REQUIRED TO CONFIRM MORE FULLY THE AUTHORITY OF ANY CO-TRUSTEE OR SEPARATE
TRUSTEE AND ANY WRITTEN INSTRUMENTS NECESSARY IN CONNECTION WITH THE RESIGNATION
OR REMOVAL OF ANY CO-TRUSTEE OR SEPARATE TRUSTEE (SECTIONS 6.8 AND 6.10);


 


(XX)                              THE FURNISHING TO THE INDENTURE TRUSTEE OF THE
NAMES AND ADDRESSES OF NOTEHOLDERS DURING ANY PERIOD WHEN THE INDENTURE TRUSTEE
IS NOT THE NOTE REGISTRAR (SECTION 7.1);


 


(XXI)                           THE OPENING OF ONE OR MORE ACCOUNTS IN THE
INDENTURE TRUSTEE’S NAME, THE PREPARATION AND DELIVERY OF OPINIONS OF COUNSEL
AND ALL OTHER ACTIONS NECESSARY WITH RESPECT TO THE INVESTMENT AND REINVESTMENT
OF FUNDS IN THE TRUST ACCOUNTS (SECTIONS 8.2 AND 8.3);


 


(XXII)                        THE PREPARATION AND DELIVERY OF AN ISSUER REQUEST
AND OFFICER’S CERTIFICATE AND THE OBTAINING OF AN OPINION OF COUNSEL FOR THE
RELEASE OF THE TRUST ESTATE (SECTIONS 8.4 AND 8.5);


 


(XXIII)                     THE PREPARATION AND DELIVERY OF ISSUER ORDERS AND
THE OBTAINING OF AN OPINION OF COUNSEL WITH RESPECT TO THE EXECUTION OF
SUPPLEMENTAL INDENTURES AND THE MAILING TO THE NOTEHOLDERS OF NOTICES WITH
RESPECT TO SUCH SUPPLEMENTAL INDENTURES (SECTIONS 9.1, 9.2 AND 9.3);


 


(XXIV)                    THE EXECUTION AND DELIVERY OF NEW NOTES CONFORMING TO
ANY SUPPLEMENTAL INDENTURE (SECTION 9.5);


 


(XXV)                       THE DUTY TO NOTIFY NOTEHOLDERS OF REDEMPTION OF THE
NOTES OR TO CAUSE THE INDENTURE TRUSTEE TO PROVIDE SUCH NOTIFICATION
(SECTION 10.2);

 

--------------------------------------------------------------------------------


 


(XXVI)                    THE PREPARATION AND DELIVERY OF OFFICER’S CERTIFICATES
AND THE OBTAINING OF AN OPINION OF COUNSEL AND WITH RESPECT TO ANY REQUESTS BY
THE ISSUER TO THE INDENTURE TRUSTEE TO TAKE ANY ACTION UNDER THE INDENTURE
(SECTION 11.1(A));


 


(XXVII)                 THE PREPARATION AND DELIVERY OF OFFICER’S CERTIFICATES
AND THE OBTAINING OF OPINIONS OF COUNSEL AND INDEPENDENT CERTIFICATES FOR THE
RELEASE OF PROPERTY FROM THE LIEN OF THE INDENTURE (SECTION 11.1(B) AND
SECTION 11.1(C));


 


(XXVIII)              THE PREPARATION AND DELIVERY OF WRITTEN NOTICE TO THE
INDENTURE TRUSTEE, THE ISSUER, THE INSURER AND THE RATING AGENCIES, UPON THE
FAILURE OF THE INDENTURE TRUSTEE TO GIVE SUCH NOTIFICATION, OF THE INFORMATION
REQUIRED PURSUANT TO THE RELATED AGREEMENTS (SECTION 11.4);


 


(XXIX)                      THE PREPARATION AND DELIVERY TO THE NOTEHOLDERS AND
THE INDENTURE TRUSTEE OF ANY AGREEMENTS WITH RESPECT TO ALTERNATE PAYMENT AND
NOTICE PROVISIONS (SECTION 11.6);


 


(XXX)                         THE RECORDING OF THE INDENTURE, IF APPLICABLE
(SECTION 11.14);


 


(XXXI)                      THE PREPARATION OF DEFINITIVE NOTES IN ACCORDANCE
WITH THE INSTRUCTIONS OF THE CLEARING AGENCY (SECTION 2.13); AND


 


(XXXII)                   THE MONITORING OF THE ISSUER’S OBLIGATIONS TO FURNISH
RULE 144A INFORMATION (SECTION 3.20).


 


(B)                                 THE ADMINISTRATOR SHALL, FROM ITS OWN FUNDS
AND NOT FROM THE FUNDS OF THE TRUST ESTATE:


 

(i)                                     comply with its obligations pursuant to
Section 6.7(a) of the Indenture and indemnify the Indenture Trustee, the
Custodian and their respective agents for, and hold them harmless against, any
loss, liability or expense incurred without negligence or bad faith on their
part arising out of or in connection with the acceptance or administration of
the transactions contemplated by the Indenture, including the reasonable costs
and expenses of defending themselves against any claim or liability in
connection with the exercise or performance of any of their powers or duties
under the Indenture; and

 

(ii)                                  to the extent not promptly paid by the
Issuer or the Depositor in accordance with the Sale and Allocation Agreement or
the Trust Agreement as the case may be (including, without limitation, any
obligation of the Issuer or Depositor, in the event either does not have funds
sufficient to make payment on such obligation), indemnify the Owner Trustee, in
its individual capacity and each of its agents for, and defend and hold them
harmless against, any loss, liability or expense incurred without gross
negligence or bad faith on their part arising out of or in connection with the
acceptance or administration of the transactions contemplated by the Trust
Agreement, including, without limitation, the reasonable costs and expenses of
defending themselves against any claim or liability in connection with the
exercise or performance of any of their powers or duties under the Trust
Agreement (the duties of the Administrator under this paragraph shall survive
the resignation or removal of the Owner Trustee and the Administrator and the
termination of this Agreement and the Trust Agreement).

 

--------------------------------------------------------------------------------


 


(C)                                  ADDITIONAL DUTIES.


 


(I)                                     IN ADDITION TO THE DUTIES OF THE
ADMINISTRATOR SET FORTH ABOVE, THE ADMINISTRATOR SHALL PERFORM SUCH CALCULATIONS
AND SHALL PREPARE OR SHALL CAUSE THE PREPARATION BY OTHER APPROPRIATE PERSONS
OF, AND SHALL EXECUTE ON BEHALF OF THE ISSUER OR THE OWNER TRUSTEE, ALL SUCH
DOCUMENTS, REPORTS, FILINGS, INSTRUMENTS, CERTIFICATES AND OPINIONS THAT THE
ISSUER OR THE OWNER TRUSTEE IS OBLIGATED TO PREPARE PURSUANT TO THE RELATED
AGREEMENTS AND AT THE REQUEST OF THE OWNER TRUSTEE SHALL TAKE ALL APPROPRIATE
ACTION THAT THE ISSUER OR THE OWNER TRUSTEE IS OBLIGATED TO TAKE PURSUANT TO THE
RELATED AGREEMENTS.  IN FURTHERANCE OF THE FOREGOING, THE OWNER TRUSTEE SHALL,
ON BEHALF OF ITSELF AND THE ISSUER, EXECUTE AND DELIVER TO THE ADMINISTRATOR AND
TO EACH SUCCESSOR ADMINISTRATOR APPOINTED PURSUANT TO THE TERMS HEREOF, ONE OR
MORE POWERS OF ATTORNEY SUBSTANTIALLY IN THE FORM OF EXHIBIT A HERETO,
APPOINTING THE ADMINISTRATOR THE ATTORNEY-IN-FACT OF THE OWNER TRUSTEE AND THE
ISSUER FOR THE PURPOSE OF EXECUTING ON BEHALF OF THE OWNER TRUSTEE AND THE
ISSUER ALL SUCH DOCUMENTS, REPORTS, FILINGS, INSTRUMENTS, CERTIFICATES AND
OPINIONS.  SUBJECT TO SECTION 6 OF THIS AGREEMENT, AND IN ACCORDANCE WITH THE
DIRECTIONS OF THE OWNER TRUSTEE, THE ADMINISTRATOR SHALL ADMINISTER, PERFORM OR
SUPERVISE THE PERFORMANCE OF SUCH OTHER ACTIVITIES IN CONNECTION WITH THE
COLLATERAL (INCLUDING THE RELATED AGREEMENTS) AS ARE NOT COVERED BY ANY OF THE
FOREGOING PROVISIONS AND AS ARE EXPRESSLY REQUESTED BY THE OWNER TRUSTEE AND ARE
REASONABLY WITHIN THE CAPABILITY OF THE ADMINISTRATOR.


 

(ii)                                  Notwithstanding anything in this Agreement
or the Related Agreements to the contrary, the Administrator shall be
responsible for promptly notifying the Owner Trustee, in writing, in the event
that any withholding tax is imposed on any payment (or allocation of income) by
the Issuer to the Depositor as contemplated in Section 5.2(b) of the Trust
Agreement, to the extent that the Administrator has actual knowledge thereof. 
Any such notice shall specify the amount of any withholding tax required to be
withheld pursuant to such provision.

 

(iii)                               The Administrator shall perform the duties
of the Administrator specified in Section 10.2 of the Trust Agreement required
to be performed in connection with the resignation or removal of the Owner
Trustee, and any other duties expressly required to be performed by the
Administrator under the Trust Agreement or any other Related Agreement.

 

(iv)                              The Administrator shall perform the duties
specified in Section 2.10 of the Trust Agreement required to be performed by the
Administrator or the Owner Trustee in connection with the characterization of
the Trust for tax purposes.

 

(v)                                 In carrying out the foregoing duties or any
of its other obligations under this Agreement, the Administrator may enter into
transactions or otherwise deal with any of its affiliates; provided, however,
that the terms of any such transactions or dealings shall be in accordance with
any directions received from the Issuer and shall be, in the Administrator’s
opinion, no less favorable to the Issuer than would be available from
unaffiliated parties.

 

--------------------------------------------------------------------------------


 


(D)                                 NON-MINISTERIAL MATTERS.


 

(i)                                     The Administrator shall not take any
action with respect to matters that, in the reasonable judgment of the
Administrator, are non-ministerial unless the Insurer shall have consented in
writing thereto (unless an Insurer Default has then occurred and is continuing)
and within a reasonable time before the taking of such action the Administrator
shall have notified the Owner Trustee of the proposed action and the Owner
Trustee shall not have withheld consent, which consent shall not be unreasonably
withheld or delayed, or provided an alternative direction.  For the purpose of
the preceding sentence, “non-ministerial” matters shall include, without
limitation:

 

(A)                              THE AMENDMENT OF OR ANY SUPPLEMENT TO THE
INDENTURE;

 

(B)                                THE INITIATION OF ANY CLAIM OR LAWSUIT BY THE
ISSUER OR THE COMPROMISE OF ANY ACTION, CLAIM OR LAWSUIT BROUGHT BY OR AGAINST
THE ISSUER (OTHER THAN IN CONNECTION WITH THE COLLECTION OF THE CONTRACTS OR
ELIGIBLE INVESTMENTS);

 

(C)                                THE AMENDMENT, CHANGE OR MODIFICATION OF THE
RELATED AGREEMENTS;

 

(D)                               THE APPOINTMENT OF SUCCESSOR NOTE REGISTRARS,
SUCCESSOR PAYING AGENTS OR SUCCESSOR INDENTURE TRUSTEES PURSUANT TO THE
INDENTURE, THE APPOINTMENT OF SUCCESSOR ADMINISTRATORS OR SUCCESSOR SERVICERS OR
THE CONSENT TO THE ASSIGNMENT BY THE NOTE REGISTRAR, THE PAYING AGENT OR THE
INDENTURE TRUSTEE OF ITS OBLIGATIONS UNDER THE INDENTURE; AND

 

(E)                                 THE REMOVAL OF THE INDENTURE TRUSTEE.

 


(E)                                  EXCEPT AS SET FORTH IN SECTION 2(B) OF THIS
AGREEMENT AND SECTION 6.7 OF THE INDENTURE, THE ADMINISTRATOR SHALL NOT (I) BE
OBLIGATED TO OR (A) MAKE ANY PAYMENTS TO THE NOTEHOLDERS UNDER THE RELATED
AGREEMENTS OR THE NOTES; OR (B) MAKE ANY OTHER PAYMENT REQUIRED TO BE MADE BY
THE ISSUER UNDER ANY RELATED AGREEMENT OR THE NOTES, OR (II) TAKE ANY OTHER
ACTION THAT THE ISSUER DIRECTS THE ADMINISTRATOR NOT TO TAKE ON ITS BEHALF, OR
WHICH WOULD RESULT IN A VIOLATION OR BREACH OF THE ISSUER’S COVENANTS,
AGREEMENTS OR OBLIGATIONS UNDER ANY RELATED AGREEMENT.


 


SECTION 3.                                            RECORDS.  THE
ADMINISTRATOR SHALL MAINTAIN APPROPRIATE BOOKS OF ACCOUNT AND RECORDS RELATING
TO SERVICES PERFORMED HEREUNDER, WHICH BOOKS OF ACCOUNT AND RECORDS SHALL BE
ACCESSIBLE FOR INSPECTION BY THE ISSUER, THE INSURER AND THE DEPOSITOR AT ANY
TIME DURING NORMAL BUSINESS HOURS.


 


SECTION 4.                                            COMPENSATION.  AS
COMPENSATION FOR THE PERFORMANCE OF THE ADMINISTRATOR’S OBLIGATIONS UNDER THIS
AGREEMENT, AND AS REIMBURSEMENT FOR ITS EXPENSES RELATED THERETO, THE
ADMINISTRATOR SHALL BE ENTITLED TO $500 PER MONTH, WHICH COMPENSATION SHALL BE
SOLELY AN OBLIGATION OF THE SELLER.

 

--------------------------------------------------------------------------------


 


SECTION 5.                                            ADDITIONAL INFORMATION TO
BE FURNISHED TO THE ISSUER.  THE ADMINISTRATOR SHALL FURNISH TO THE ISSUER OR
THE INSURER FROM TIME TO TIME SUCH ADDITIONAL INFORMATION REGARDING THE
COLLATERAL AS THE ISSUER OR THE INSURER MAY REASONABLY REQUEST.


 


SECTION 6.                                            INDEPENDENCE OF THE
ADMINISTRATOR.  FOR ALL PURPOSES OF THIS AGREEMENT, THE ADMINISTRATOR SHALL BE
AN INDEPENDENT CONTRACTOR AND SHALL NOT BE SUBJECT TO THE SUPERVISION OF THE
ISSUER, INDENTURE TRUSTEE OR THE OWNER TRUSTEE WITH RESPECT TO THE MANNER IN
WHICH IT ACCOMPLISHES THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER.  UNLESS
EXPRESSLY AUTHORIZED BY THE ISSUER, THE ADMINISTRATOR SHALL HAVE NO AUTHORITY TO
ACT FOR OR REPRESENT THE ISSUER, THE INDENTURE TRUSTEE OR THE OWNER TRUSTEE IN
ANY WAY AND SHALL NOT OTHERWISE BE DEEMED AN AGENT OF THE ISSUER, THE INDENTURE
TRUSTEE OR THE OWNER TRUSTEE.


 


SECTION 7.                                            NO JOINT VENTURE.  NOTHING
CONTAINED IN THIS AGREEMENT (A) SHALL CONSTITUTE THE ADMINISTRATOR AND EITHER
THE ISSUER, OWNER TRUSTEE OR THE INDENTURE TRUSTEE AS MEMBERS OF ANY
PARTNERSHIP, JOINT VENTURE, ASSOCIATION, SYNDICATE, UNINCORPORATED BUSINESS OR
OTHER SEPARATE ENTITY, (B) SHALL BE CONSTRUED TO IMPOSE ANY LIABILITY AS SUCH ON
ANY OF THEM OR (C) SHALL BE DEEMED TO CONFER ON ANY OF THEM ANY EXPRESS, IMPLIED
OR APPARENT AUTHORITY TO INCUR ANY OBLIGATION OR LIABILITY ON BEHALF OF THE
OTHERS.


 


SECTION 8.                                            OTHER ACTIVITIES OF
ADMINISTRATOR.  NOTHING CONTAINED IN THIS AGREEMENT SHALL PREVENT THE
ADMINISTRATOR OR ITS AFFILIATES FROM ENGAGING IN OTHER BUSINESSES OR, IN ITS
SOLE DISCRETION, FROM ACTING IN A SIMILAR CAPACITY AS AN ADMINISTRATOR FOR ANY
OTHER PERSON OR ENTITY EVEN THOUGH SUCH PERSON OR ENTITY MAY ENGAGE IN BUSINESS
ACTIVITIES SIMILAR TO THOSE OF THE ISSUER, THE OWNER TRUSTEE OR THE INDENTURE
TRUSTEE.


 


SECTION 9.                                            TERM OF AGREEMENT;
RESIGNATION AND REMOVAL OF ADMINISTRATOR.

 


(A)                                  THIS AGREEMENT SHALL CONTINUE IN FULL FORCE
AND EFFECT UNTIL THE TERMINATION OF THE ISSUER, UPON WHICH EVENT THIS AGREEMENT
SHALL AUTOMATICALLY TERMINATE.


 


(B)                                 FOR SO LONG AS ANY NOTES ARE OUTSTANDING,
THE ISSUER SHALL NOT REMOVE THE ADMINISTRATOR WITHOUT CAUSE UNLESS THE RATING
AGENCY CONDITION SHALL HAVE BEEN SATISFIED IN CONNECTION THEREWITH AND THE
INSURER SHALL HAVE CONSENTED IN WRITING THERETO.


 


(C)                                  SUBJECT TO SECTIONS 9(E) AND 9(F), THE
ADMINISTRATOR MAY RESIGN ITS DUTIES HEREUNDER, WITH THE PRIOR WRITTEN CONSENT OF
THE INSURER, BY PROVIDING THE ISSUER AND THE INSURER WITH AT LEAST SIXTY (60)
DAYS’ PRIOR WRITTEN NOTICE.


 


(D)                                 SUBJECT TO SECTIONS 9(E) AND 9(F), THE
ISSUER MAY REMOVE THE ADMINISTRATOR WITHOUT CAUSE WITH PRIOR WRITTEN CONSENT OF
THE INSURER BY PROVIDING THE ADMINISTRATOR WITH AT LEAST SIXTY (60) DAYS’ PRIOR
WRITTEN NOTICE.


 


(E)                                  SUBJECT TO SECTION 9(F), AT THE SOLE OPTION
OF THE ISSUER, WITH PRIOR WRITTEN CONSENT OF THE INSURER, THE ISSUER MAY AND
SHALL AT THE DIRECTION OF THE INSURER, REMOVE THE ADMINISTRATOR IMMEDIATELY UPON
WRITTEN NOTICE OF TERMINATION FROM THE ISSUER TO THE ADMINISTRATOR IF ANY OF THE
FOLLOWING EVENTS SHALL OCCUR AND BE CONTINUING:

 

--------------------------------------------------------------------------------


 


(I)                                     THE ADMINISTRATOR SHALL DEFAULT IN THE
PERFORMANCE OF ANY OF ITS DUTIES UNDER THIS AGREEMENT AND, AFTER NOTICE OF SUCH
DEFAULT, SHALL NOT CURE SUCH DEFAULT WITHIN TEN (10) DAYS (OR, IF SUCH DEFAULT
CANNOT BE CURED IN SUCH TIME, SHALL NOT GIVE WITHIN TEN (10) DAYS SUCH ASSURANCE
OF CURE AS SHALL BE REASONABLY SATISFACTORY TO THE ISSUER AND THE INSURER);


 


(II)                                  A COURT HAVING JURISDICTION IN THE
PREMISES SHALL ENTER A DECREE OR ORDER FOR RELIEF, AND SUCH DECREE OR ORDER
SHALL NOT HAVE BEEN VACATED WITHIN SIXTY (60) DAYS, IN RESPECT OF THE
ADMINISTRATOR IN ANY INVOLUNTARY CASE UNDER ANY APPLICABLE BANKRUPTCY,
INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR APPOINT A
RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE, CUSTODIAN, SEQUESTRATOR OR OTHER
SIMILAR OFFICIAL FOR THE ADMINISTRATOR OR ANY SUBSTANTIAL PART OF ITS PROPERTY
OR ORDER THE WINDING-UP OR LIQUIDATION OF ITS AFFAIRS; OR


 


(III)                               THE ADMINISTRATOR SHALL COMMENCE A VOLUNTARY
CASE UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR
HEREAFTER IN EFFECT, SHALL CONSENT TO THE ENTRY OF AN ORDER FOR RELIEF IN AN
INVOLUNTARY CASE UNDER ANY SUCH LAW, SHALL CONSENT TO THE APPOINTMENT OF A
RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE, CUSTODIAN, SEQUESTRATOR OR OTHER
SIMILAR OFFICIAL FOR THE ADMINISTRATOR OR ANY SUBSTANTIAL PART OF ITS PROPERTY,
SHALL CONSENT TO THE TAKING OF POSSESSION BY ANY SUCH OFFICIAL OF ANY
SUBSTANTIAL PART OF ITS PROPERTY, SHALL MAKE ANY GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS OR SHALL FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME
DUE.


 

If any of the events specified in clauses (ii) or (iii) of this Section 9(e)
shall occur, the Administrator shall give written notice thereof to the Issuer,
the Insurer and the Indenture Trustee within seven (7) days after the occurrence
of such event.

 


(F)                                    NO RESIGNATION OR REMOVAL OF THE
ADMINISTRATOR SHALL BE EFFECTIVE UNTIL (I) A SUCCESSOR ADMINISTRATOR ACCEPTABLE
TO THE INSURER SHALL HAVE BEEN APPOINTED BY THE ISSUER AND (II) SUCH SUCCESSOR
ADMINISTRATOR SHALL HAVE AGREED IN WRITING TO BE BOUND BY THE TERMS OF THIS
AGREEMENT IN THE SAME MANNER AS THE ADMINISTRATOR IS BOUND HEREUNDER.


 


(G)                                 THE APPOINTMENT OF ANY SUCCESSOR
ADMINISTRATOR SHALL BE EFFECTIVE ONLY AFTER SATISFACTION OF THE RATING AGENCY
CONDITION WITH RESPECT TO THE PROPOSED APPOINTMENT.


 


SECTION 10.                                      ACTION UPON TERMINATION,
RESIGNATION OR REMOVAL.  PROMPTLY UPON THE EFFECTIVE DATE OF TERMINATION OF THIS
AGREEMENT PURSUANT TO SECTION 9(A), THE RESIGNATION OF THE ADMINISTRATOR
PURSUANT TO SECTION 9(C) OR THE REMOVAL OF THE ADMINISTRATOR PURSUANT TO
SECTION 9(D) OR (E), THE ADMINISTRATOR SHALL BE ENTITLED TO BE PAID FROM THE
SELLER ALL FEES AND REIMBURSABLE EXPENSES ACCRUING TO IT TO THE DATE OF SUCH
TERMINATION, RESIGNATION OR REMOVAL PURSUANT TO SECTION 4.  THE ADMINISTRATOR
SHALL FORTHWITH UPON SUCH TERMINATION PURSUANT TO SECTION 9(A) DELIVER TO THE
ISSUER ALL PROPERTY AND DOCUMENTS OF OR RELATING TO THE COLLATERAL THEN IN THE
CUSTODY OF THE ADMINISTRATOR.  IN THE EVENT OF THE RESIGNATION OF THE
ADMINISTRATOR PURSUANT TO SECTION 9(C) OR THE REMOVAL OF THE ADMINISTRATOR
PURSUANT TO SECTION 9(D) OR (E), THE ADMINISTRATOR SHALL COOPERATE WITH THE
ISSUER AND TAKE ALL REASONABLE STEPS REQUESTED BY THE ISSUER TO ASSIST THE
ISSUER IN MAKING AN ORDERLY TRANSFER OF THE DUTIES OF THE ADMINISTRATOR.

 

--------------------------------------------------------------------------------


 


SECTION 11.                                      NOTICES. ALL DEMANDS, NOTICES
AND OTHER COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN WRITING, PERSONALLY
DELIVERED, SENT BY TELECOPIER, OVERNIGHT COURIER OR MAILED BY CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN UPON
RECEIPT (I) IN THE CASE OF THE ISSUER, TO THE FIRST INVESTORS AUTO OWNER TRUST
2005-A C/O THE OWNER TRUSTEE AT THE FOLLOWING ADDRESS:  WELLS FARGO DELAWARE
TRUST COMPANY, 919 NORTH MARKET STREET, SUITE 700, WILMINGTON, DELAWARE 19801,
ATTENTION: CORPORATE TRUST ADMINISTRATION, (II) IN THE CASE OF THE
ADMINISTRATOR, AT THE FOLLOWING ADDRESS: 675 BERING DRIVE, SUITE 710, HOUSTON,
TEXAS 77057 ATTENTION: BENNIE H. DUCK, TREASURY DEPARTMENT, (III) IN THE CASE OF
THE INDENTURE TRUSTEE, AT THE FOLLOWING ADDRESS: SIXTH STREET AND MARQUETTE
AVENUE MAC N9311-161, MINNEAPOLIS, MINNESOTA 55479, ATTENTION: CORPORATE TRUST
SERVICES - ASSET-BACKED ADMINISTRATION, CORPORATE TRUST AND AGENCY GROUP -
STRUCTURED FINANCE, AND (IV) IN THE CASE OF THE INSURER, AT THE FOLLOWING
ADDRESS: 113 KING STREET, ARMONK, NEW YORK 10504, ATTENTION: INSURED PORTFOLIO
MANAGEMENT, STRUCTURED FINANCE, OR, IN EACH CASE, TO SUCH OTHER ADDRESS AS ANY
PARTY SHALL HAVE PROVIDED TO THE OTHER PARTIES IN WRITING.


 


SECTION 12.                                      AMENDMENTS.  THIS AGREEMENT MAY
BE AMENDED FROM TIME TO TIME BY THE ISSUER, THE ADMINISTRATOR AND THE INDENTURE
TRUSTEE, WITH THE PRIOR WRITTEN CONSENT OF THE INSURER AND THE OWNER TRUSTEE BUT
WITHOUT THE CONSENT OF THE NOTEHOLDERS AND THE DEPOSITOR, FOR THE PURPOSE OF
ADDING ANY PROVISIONS TO OR CHANGING IN ANY MANNER OR ELIMINATING ANY OF THE
PROVISIONS OF THIS AGREEMENT OR OF MODIFYING IN ANY MANNER THE RIGHTS OF THE
NOTEHOLDERS; PROVIDED, HOWEVER, THAT SUCH AMENDMENT SHALL NOT, AS SET FORTH IN
AN OPINION OF COUNSEL SATISFACTORY TO THE INDENTURE TRUSTEE AND THE OWNER
TRUSTEE, MATERIALLY AND ADVERSELY AFFECT THE INTEREST OF ANY NOTEHOLDER.  THIS
AGREEMENT MAY ALSO BE AMENDED FROM TIME TO TIME BY THE ISSUER, THE ADMINISTRATOR
AND THE INDENTURE TRUSTEE, WITH THE PRIOR WRITTEN CONSENT OF THE OWNER TRUSTEE,
THE INSURER AND THE HOLDERS OF NOTES EVIDENCING AT LEAST 51% OF THE CLASS A NOTE
BALANCE, FOR THE PURPOSE OF ADDING ANY PROVISIONS TO OR CHANGING IN ANY MANNER
OR ELIMINATING ANY OF THE PROVISIONS OF THIS AGREEMENT OR OF MODIFYING IN ANY
MANNER THE RIGHTS OF THE NOTEHOLDERS; PROVIDED, HOWEVER, THAT NO SUCH AMENDMENT
MAY (I) INCREASE OR REDUCE IN ANY MANNER THE AMOUNT OF, OR ACCELERATE OR DELAY
THE TIMING OF, COLLECTIONS OF PAYMENTS ON CONTRACTS OR DISTRIBUTIONS THAT ARE
REQUIRED TO BE MADE FOR THE BENEFIT OF THE NOTEHOLDERS OR (II) REDUCE THE
AFORESAID PERCENTAGE OF THE HOLDERS OF NOTES WHICH ARE REQUIRED TO PRIOR WRITTEN
CONSENT TO ANY SUCH AMENDMENT, WITHOUT THE CONSENT OF THE INSURER AND THE
HOLDERS OF ALL THE OUTSTANDING NOTES.  NOTWITHSTANDING THE FOREGOING, THE
ADMINISTRATOR MAY NOT AMEND THIS AGREEMENT WITHOUT THE CONSENT OF THE SELLER,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.


 


SECTION 13.                                      SUCCESSORS AND ASSIGNS.  THIS
AGREEMENT MAY NOT BE ASSIGNED BY THE ADMINISTRATOR UNLESS SUCH ASSIGNMENT IS
PREVIOUSLY CONSENTED TO IN WRITING BY THE ISSUER, THE OWNER TRUSTEE, THE
INDENTURE TRUSTEE AND THE INSURER (IF AN INSURER DEFAULT HAS NOT OCCURRED AND IS
CONTINUING) AND THE RATING AGENCY CONDITION HAS BEEN SATISFIED WITH RESPECT TO
SUCH ASSIGNMENT.  AN ASSIGNMENT WITH SUCH CONSENT AND SATISFACTION, IF ACCEPTED
BY THE ASSIGNEE, SHALL BIND THE ASSIGNEE HEREUNDER IN THE SAME MANNER AS THE
ADMINISTRATOR IS BOUND HEREUNDER.  NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT
MAY BE ASSIGNED BY THE ADMINISTRATOR WITHOUT THE CONSENT OF THE ISSUER, THE
INDENTURE TRUSTEE OR THE OWNER TRUSTEE TO A CORPORATION OR OTHER ORGANIZATION
THAT IS A SUCCESSOR (BY MERGER, CONSOLIDATION OR PURCHASE OF ASSETS) TO THE
ADMINISTRATOR; PROVIDED, HOWEVER, THAT SUCH SUCCESSOR ORGANIZATION EXECUTES AND
DELIVERS TO THE ISSUER, THE INSURER, THE OWNER TRUSTEE AND THE INDENTURE TRUSTEE
AN AGREEMENT IN WHICH SUCH CORPORATION OR OTHER ORGANIZATION AGREES TO BE BOUND
HEREUNDER BY THE TERMS OF SUCH ASSIGNMENT

 

--------------------------------------------------------------------------------


 


IN THE SAME MANNER AS THE ADMINISTRATOR IS BOUND HEREUNDER.  SUBJECT TO THE
FOREGOING, THIS AGREEMENT SHALL BIND ANY SUCCESSORS OR ASSIGNS OF THE PARTIES
HERETO.


 


SECTION 14.                                      GOVERNING LAW.  THIS AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES UNDER THIS AGREEMENT SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.


 


SECTION 15.                                      COUNTERPARTS.  THIS AGREEMENT
MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS AND BY DIFFERENT PARTIES ON SEPARATE
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER
SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


 


SECTION 16.                                      SEVERABILITY.  IF ANY PROVISION
OF THIS AGREEMENT SHALL BE INVALID, ILLEGAL OR UNENFORCEABLE, THE VALIDITY,
LEGALITY, AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL
NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.


 


SECTION 17.                                      NOT APPLICABLE TO FIRST
INVESTORS FINANCIAL SERVICES, INC. IN OTHER CAPACITIES.  NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY OBLIGATION FIRST INVESTORS FINANCIAL SERVICES, INC.
HAS IN ANY OTHER CAPACITY.


 


SECTION 18.                                      LIMITATION OF LIABILITY OF
OWNER TRUSTEE AND INDENTURE TRUSTEE.

 


(A)                                  NOTWITHSTANDING ANYTHING CONTAINED HEREIN
TO THE CONTRARY, THIS AGREEMENT HAS BEEN SIGNED BY THE OWNER TRUSTEE NOT IN ITS
INDIVIDUAL CAPACITY BUT SOLELY IN ITS CAPACITY AS OWNER TRUSTEE OF THE ISSUER,
AND IN NO EVENT SHALL THE OWNER TRUSTEE IN ITS INDIVIDUAL CAPACITY HAVE ANY
LIABILITY FOR THE REPRESENTATIONS, WARRANTIES, COVENANTS, AGREEMENTS OR OTHER
OBLIGATIONS OF THE ISSUER HEREUNDER OR IN ANY OF THE CERTIFICATES, NOTICES OR
AGREEMENTS DELIVERED PURSUANT HERETO OR CONTEMPLATED HEREBY, AS TO ALL OF WHICH
RECOURSE SHALL BE HAD SOLELY TO THE ASSETS OF THE ISSUER.  FOR ALL PURPOSES OF
THIS AGREEMENT, THE OWNER TRUSTEE (AS SUCH AND IN ITS INDIVIDUAL CAPACITY) SHALL
BE SUBJECT TO, AND ENTITLED TO THE BENEFITS OF, THE TRUST AGREEMENT.


 


(B)                                 NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO
THE CONTRARY, THIS AGREEMENT HAS BEEN COUNTERSIGNED BY THE INDENTURE TRUSTEE NOT
IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS INDENTURE TRUSTEE, AND IN NO EVENT
SHALL THE INDENTURE TRUSTEE IN ITS INDIVIDUAL CAPACITY HAVE ANY LIABILITY FOR
THE REPRESENTATIONS, WARRANTIES, COVENANTS, AGREEMENTS OR OTHER OBLIGATIONS OF
THE ISSUER HEREUNDER OR IN ANY OF THE CERTIFICATES, NOTICES OR AGREEMENTS
DELIVERED PURSUANT HERETO, AS TO ALL OF WHICH RECOURSE SHALL BE HAD SOLELY TO
THE ASSETS OF THE ISSUER.


 


SECTION 19.                                      THIRD-PARTY BENEFICIARY.  THE
OWNER TRUSTEE, IN ITS INDIVIDUAL CAPACITY, AND THE INSURER ARE EACH A
THIRD-PARTY BENEFICIARY OF THIS AGREEMENT AND EACH IS ENTITLED TO THE RIGHTS AND
BENEFITS HEREUNDER AND MAY ENFORCE THE PROVISIONS HEREOF AS IF IT WERE A PARTY
HERETO.


 


SECTION 20.                                      SUCCESSOR SERVICER AND
ADMINISTRATOR.  THE ADMINISTRATOR SHALL UNDERTAKE, AS PROMPTLY AS POSSIBLE AFTER
THE GIVING OF NOTICE OF TERMINATION TO THE SERVICER OF THE SERVICER’S RIGHTS AND
POWERS PURSUANT TO SECTION 5.02 OF THE SERVICING AGREEMENT, TO ENFORCE THE
PROVISIONS OF SUCH SECTION 5.02 WITH RESPECT TO THE APPOINTMENT OF A SUCCESSOR
SERVICER.  SUCH SUCCESSOR SERVICER SHALL, UPON COMPLIANCE WITH SECTION 5.02 OF
THE SERVICING AGREEMENT, BECOME THE

 

--------------------------------------------------------------------------------


 


SUCCESSOR ADMINISTRATOR HEREUNDER; PROVIDED, HOWEVER, THAT IF THE INDENTURE
TRUSTEE SHALL BECOME SUCH SUCCESSOR ADMINISTRATOR, THE INDENTURE TRUSTEE SHALL
NOT BE REQUIRED TO PERFORM ANY OBLIGATIONS OR DUTIES OR CONDUCT ANY ACTIVITIES
AS SUCCESSOR ADMINISTRATOR THAT WOULD BE PROHIBITED BY LAW AND NOT WITHIN THE
BANKING AND TRUST POWERS OF THE INDENTURE TRUSTEE.  IN SUCH EVENT, THE INDENTURE
TRUSTEE MAY APPOINT A SUB-ADMINISTRATOR ACCEPTABLE TO THE INSURER TO PERFORM
SUCH OBLIGATIONS AND DUTIES.


 


SECTION 21.                                      NONPETITION COVENANTS.

 


(A)                                  NOTWITHSTANDING ANY PRIOR TERMINATION OF
THIS AGREEMENT, THE SELLER, THE ADMINISTRATOR, THE OWNER TRUSTEE AND THE
INDENTURE TRUSTEE SHALL NOT, ACQUIESCE, PETITION OR OTHERWISE INVOKE KNOWINGLY
OR INTENTIONALLY CAUSE OR ENCOURAGE THE ISSUER OR THE DEPOSITOR OR ANY OTHER
PERSON TO INVOKE THE PROCESS OF ANY COURT OR GOVERNMENT AUTHORITY FOR THE
PURPOSE OF COMMENCING OR SUSTAINING A CASE AGAINST THE ISSUER OR THE DEPOSITOR
UNDER ANY FEDERAL OR STATE BANKRUPTCY, INSOLVENCY OR SIMILAR LAW OR APPOINTING A
RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE, CUSTODIAN, SEQUESTRATOR OR OTHER
SIMILAR OFFICIAL OF THE ISSUER OR THE DEPOSITOR OR ANY SUBSTANTIAL PART OF ITS
PROPERTY, OR ORDERING THE WINDING UP OR LIQUIDATION OF THE AFFAIRS OF THE ISSUER
OR THE DEPOSITOR.


 


(B)                                 NOTWITHSTANDING ANY PRIOR TERMINATION OF
THIS AGREEMENT, THE ISSUER, THE ADMINISTRATOR, THE OWNER TRUSTEE AND THE
INDENTURE TRUSTEE SHALL NOT, ACQUIESCE, PETITION OR OTHERWISE INVOKE KNOWINGLY
OR INTENTIONALLY CAUSE OR ENCOURAGE THE SELLER TO INVOKE THE PROCESS OF ANY
COURT OR GOVERNMENT AUTHORITY FOR THE PURPOSE OF COMMENCING OR SUSTAINING A CASE
AGAINST THE SELLER UNDER ANY FEDERAL OR STATE BANKRUPTCY, INSOLVENCY OR SIMILAR
LAW OR APPOINTING A RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE, CUSTODIAN,
SEQUESTRATOR OR OTHER SIMILAR OFFICIAL OF THE SELLER OR ANY SUBSTANTIAL PART OF
ITS PROPERTY, OR ORDERING THE WINDING UP OR LIQUIDATION OF THE AFFAIRS OF THE
SELLER.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Administration Agreement
to be duly executed by their respective officers, thereunto duly authorized, all
as of the day and year first above written.

 

 

 

FIRST INVESTORS AUTO OWNER TRUST 2005-A

 

 

 

By:

WELLS FARGO DELAWARE TRUST
COMPANY not in its individual capacity but solely
as Owner Trustee

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

WELLS FARGO BANK, NATIONAL
ASSOCIATION not in its individual capacity but
solely as Indenture Trustee

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

FIRST INVESTORS FINANCIAL SERVICES, INC.

 

as Administrator

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Administration Agreement Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF POWER OF ATTORNEY

 

SPECIAL AND LIMITED POWER OF ATTORNEY

 

May 5, 2005

 

Reference is made to (i) the Contribution Agreement, dated as of May 5, 2005 by
and between First Investors Financial Services, Inc. (“FIFS”) and First
Investors Auto Funding Corporation (the “Depositor”), (ii) the Sale and
Allocation Agreement, dated as of May 5, 2005, by and among First Investors
Servicing Corporation, the Depositor, Wells Fargo Bank, National Association
(the “Indenture Trustee”) and First Investors Auto Owner Trust 2005-A (the
“Issuer”), (iii) the Indenture, dated as of May 5, 2005, by and between the
Indenture Trustee and the Issuer and (iv) the Administration Agreement (the
“Administration Agreement”), dated as of May 5, 2005, by and among the Issuer,
FIFS, as Administrator and the Indenture Trustee.  All capitalized terms used
herein but not defined herein shall have the meanings given such terms in the
Administration Agreement.

 

Wells Fargo Delaware Trust Company, a Delaware limited purpose trust company,
not in its individual capacity but solely as owner trustee of the Issuer (the
“Owner Trustee”) hereby makes, constitutes and appoints FIFS, as Administrator
under the Administration Agreement, acting through one or more of its duly
authorized officers, the true and lawful attorney in fact for the Owner Trustee,
and FIFS is hereby authorized and empowered in the name, place and stead of the
Owner Trustee to take any and all steps required to be performed by the Owner
Trustee pursuant to Section 2(c)(i) of the Administration Agreement, including
execution of certificates of title or any other documents in the name and stead
of the Owner Trustee.  The foregoing power of attorney is for the limited
purpose of enabling FIFS to comply with Section 2(c)(i) of the Administration
Agreement and shall be effective only so long as the Administration Agreement is
in full force and effect.

 

FIFS is authorized to delegate said power of attorney to any person or persons
it deems appropriate, but only for the limited purposes set forth herein and in
accordance with the Administration Agreement.

 

For value received, the receipt and sufficiency of which is hereby acknowledged,
the undersigned for and on behalf of the Owner Trustee does hereby intend that
this power of attorney be coupled with an interest, and declares this power of
attorney to be irrevocable by the Owner Trustee or otherwise, renouncing call
right to revoke this power or to appoint any other person to perform any of the
acts enumerated herein.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Special and Limited Power of Attorney has been executed
as of the date and year first above written.

 

 

 

WELLS FARGO DELAWARE TRUST
COMPANY, not in its individual capacity
but solely as Owner Trustee of the Issuer

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

STATE OF

 

 

COUNTY OF

 

 

 

On the          day of May, 2005, before me personally appeared and came
                                    , to me known to be the person who executed
the foregoing instrument and who, being duly sworn by me, did depose and day
that he has an office at 919 North Market Street, Suite 700, Wilmington, DE
19801; that he is the                                      of Wells Fargo
Delaware Trust Company, the limited purpose trust company which executed the
foregoing instrument; that (s)he signed his/her name thereto by authority of
said limited purpose trust company.

 

 

 

 

 

 

Notary Public

 

 

 

My commission expires:

 

--------------------------------------------------------------------------------